Citation Nr: 1525692	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  13-04 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for hyperlipidemia.

2.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for hypertension.

3.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for sleep disorder.

4.  Entitlement to an increased disability rating for coronary artery disease, rated 10 percent disabling prior to August 22, 2013 and rated 30 percent thereafter.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Stephen J. Wenger, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to February 1981 and from October 1983 to April 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2015, the Veteran testified at a Board hearing.  The record was held open for 30 days to allow for the representative to submit additional contentions.

The Board notes that the Veteran has alleged inability to retain employment due to his service-connected disabilities.  Although this issue has not been developed by the RO, the United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board will address the TDIU issue in the remand portion of the decision below.

In January 2015, the RO issued a rating decision that denied the Veteran's requests to reopen claims of service connection for hyperlipidemia, hypertension, and a sleep disorder.  In an April 2015 Motion of Clear and Unmistakable Error, the Veteran's representative expressed disagreement with these denials.  Even though this document was submitted to the Board, rather than the RO that issued the rating decision, the Board considers this filing a timely notice of disagreement and therefore takes jurisdiction over these claims.  38 U.S.C.A. § 20.300 (West 2014).  They are discussed further in the remand portion of the decision below.

The issue of whether the rating decisions of February 2003 and August 2007 should be revised or reversed on the grounds of clear and unmistakable error (CUE) has been raised by an April 2015 Motion of Clear and Unmistakable Error, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  See also Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Manlincon 

In January 2015, the RO issued a rating decision that denied the Veteran's requests to reopen claims of service connection for hyperlipidemia, hypertension, and a sleep disorder.  A timely notice of disagreement with this decision was filed in April 2015.  The RO has not yet issued a statement of the case with regards to these issues.  A remand of these claims is required for the issuance of a statement of the case.  38 C.F.R. §§ 20.201, 20.300 (2014); Manlincon v. West, 12 Vet. App. 238 (1999).


Increased Rating Claim

The Veteran seeks an increased disability rating for his coronary artery disease, rated as 10 percent disabling prior to August 22, 2013 and rated 30 percent thereafter.  Additional development of this claim is required.

During the April 2015 Board hearing, the Veteran testified that he has applied for social security disability insurance benefits from the Social Security Administration (SSA).  In view of this information, there may be SSA records potentially relevant to the Veteran's claim.  Remand is required so that all related SSA records may be obtained.  See 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

During the April 2015 Board hearing, the Veteran also testified that his heart condition has worsened since his August 2013 VA examination.  Accordingly, the Board finds that a new VA examination is warranted to determine the current level of severity of his heart condition.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); see also Snuffer v. Gober, 10 Vet. App. 400 (1997)

On remand, any outstanding VA treatment records should be obtained.

TDIU

The Veteran has not been provided notice of the information or evidence needed to establish TDIU, nor has she been provided a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  As the issue of entitlement to TDIU is part and parcel of the increased rating claims and further development must be accomplished on the TDIU claim, the issue is remanded for appropriate development.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records, including those prior to 2011 and those since 2012.

2.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.

3.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for a TDIU.

4.  Thereafter, schedule the Veteran for a VA cardiovascular examination by an appropriate medical professional that has not previously examined the Veteran.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to determine the current severity of the Veteran's coronary artery disease.  In addition to dictating objective test results, the examiner is to fully describe the functional impact of the disability.

The examiner is to also provide an additional opinion on the impact of the Veteran's service connected disabilities on his employability.  The examiner should take a detailed history regarding the Veteran's employment, education, and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, either alone or in combination, render him unable to secure or follow substantially gainful employment.  This opinion must be provided without consideration of the Veteran's nonservice-connected disabilities or age.

Service connection is currently in effect for coronary artery disease and an affective disorder.

The examination report must include a complete rationale for all opinions expressed.

5.  Issue a statement of the case for the Veteran's request to reopen claims of service connection for hyperlipidemia, hypertension, and a sleep disorder.  The Veteran should also be sent a notice informing him that he must file a substantive appeal for these claims if he would like to have them considered by the Board.

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

